Fred Hackman Certified Public Accountant 18306 116th Ave SE Renton, WA98058 206-795-5234 February 7, 2013 Securities and Exchange Commission treet, N.E., Washington, D.C. 20549 Gentlemen: We have read Item 4.01 of Form 8-K dated February 7, 2013, Seen On Screen TV Inc., (Commission file Number – 000-21812) and are in agreement with the statements contained therein, as they relate to our firm. We have no basis to agree or disagree with any other statements of the Registrant contained in Item 4.01. Sincerely, FRED HACKMANCPA Fred Hackman, CPA
